ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
We approve the holding of the Court of Civil Appeals that under Section 8a of Art. 8306 and Section 38 of the Probate Code, Vernon’s Annotated Tex.Civ.Stat., a dependent child is entitled to receive the benefits provided by the Workmen’s Compensation Act to the exclusion of the mother of the deceased workman. For other reasons, the application for writ of error is refused with the notation, no reversible error. The opinion of the Court of Civil Appeals is reported in 401 S.W.2d 618.